 


115 HR 3814 RH: No Human Trafficking on Our Roads Act
U.S. House of Representatives
2017-12-18
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IB
Union Calendar No. 347
115th CONGRESS1st Session
H. R. 3814
[Report No. 115–468]
IN THE HOUSE OF REPRESENTATIVES

September 21, 2017
Mr. Katko (for himself, Mr. Curbelo of Florida, Mr. Turner, and Ms. Esty of Connecticut) introduced the following bill; which was referred to the Committee on Transportation and Infrastructure


December 18, 2017
Additional sponsors: Miss Rice of New York, Ms. Sinema, Ms. Stefanik, Ms. Clark of Massachusetts, Mr. Evans, Mr. Sensenbrenner, Mr. Delaney, Mr. Weber of Texas, Mr. Poliquin, Ms. Shea-Porter, Mrs. Comstock, and Mr. Royce of California 


December 18, 2017
Committed to the Committee of the Whole House on the State of the Union and ordered to be printed




A BILL
To disqualify from operating a commercial motor vehicle for life an individual who uses a commercial motor vehicle in committing a felony involving human trafficking.
 
 
1.Short titleThis Act may be cited as the No Human Trafficking on Our Roads Act.  2.Lifetime disqualification without reinstatementSection 31310(d) of title 49, United States Code, is amended— 
(1)in the heading, by striking Controlled substance violations and inserting Lifetime disqualification without reinstatement;  (2)by striking The Secretary and inserting (1) Controlled substance violations.—The Secretary; and 
(3)by adding at the end the following:  (2)Human trafficking violationsThe Secretary shall disqualify from operating a commercial motor vehicle for life an individual who uses a commercial motor vehicle in committing a felony involving an act or practice described in paragraph (9) of section 103 of the Trafficking Victims Protection Act of 2000 (22 U.S.C. 7102(9)).. 


December 18, 2017
Committed to the Committee of the Whole House on the State of the Union and ordered to be printed
